Citation Nr: 1525290	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.  

The Board notes that the claims file reflects that the Veteran was previously represented by the Veterans of Foreign Wars of the United States (as reflected in an August 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In April 2015, the Veteran filed a new VA Form 21-22 appointing Disabled American Veterans as his representative, without limitation in scope.  See 38 C.F.R. § 20.1304 (2014).  The Board recognizes the change in representation.

The Virtual VA and VBMS paperless claims processing systems contain additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran claims entitlement to service connection for a bilateral hearing loss disability and tinnitus as a result of acoustic trauma during service.  For the following reasons, the Board finds that, because the opinion rendered in the October 2012 VA examination report is not sufficient to make an informed decision, a new VA audiological examination should be conducted and an opinion rendered that takes into account the Veteran's competent assertions as to the onset of auditory pathology and adequately considers the relevant evidence of record.  

In this regard, the October 2012 VA audiologist based the opinion that the Veteran's diagnosed bilateral hearing loss and tinnitus was less likely than not caused by or a result of his military service on the absence of any demonstrable shift in puretone threshold averages between the Veteran's military induction examination conducted in September 1964 and his September 1968 separation examination.   See October 2012 VA Examination Report (reflecting the examiner's rationale that "the veteran's thresholds were evaluated at induction and separation and did not demonstrate any significant change during the period of service"; and stating that the opinion was "based on the knowledge that the thresholds were unchanged throughout service").  See also 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  

It is, however, unclear, whether the examiner performed the requisite conversion on the Veteran's audiometric examinations in order to properly assess the data.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  Such conversion requires the following amounts be added to the recorded ASA audiological results: 15 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 10 at 3000 Hz, and 5 at 4000 Hz.  


As converted, the September 1964 audiogram shows puretone thresholds, in decibels, as follows (in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses):


HERTZ

500
1000
2000
3000
4000
RIGHT
(0)  15
(0)  10
(0)  10
-
(5)  10
LEFT
(10)  25
(0)  10
(0)  10
-
(5)  10

By comparison, the September 1968 audiogram (which is specifically noted to conform to ISO standards), shows puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
0
0
5
5

The in-service audiometric data thus reflects thresholds shifts as high as 20 decibels at 500 Hz. in the left ear.  See 29 C.F.R. § 1910.95(g)(10)(i) (reflecting that the Occupational Safety & Health Administration (OSHA) defines a "standard threshold shift" as "a change in hearing threshold relative to the baseline audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz in either ear").  Accordingly, because the October 2012 VA examiner's opinion is "based on the knowledge that the thresholds were unchanged throughout service," and considering the evidence suggesting a significant change in hearing, albeit an increase rather than a decrease in measured hearing acuity, the Board nevertheless finds that the October 2012 VA opinion is based entirely on the inaccurate factual premise of the Veteran's "unchanged" in-service hearing.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Furthermore, although the examiner acknowledged the Veteran's likely in-service exposure to traumatic noise, the audiologist neither considered nor addressed the Veteran's reports of experiencing auditory symptomatology in the form of decreased hearing acuity and tinnitus during and since his active service.  See, e.g., January 2013 Representative Letter (addressing the Veteran's contention that "he began noticing difficulty hearing in service and continued to experience symptoms of hearing loss since his discharge from service"); but see Consultation Report dated October 5, 2005, from R.M., M.D. (reflecting that the Veteran specifically denied experiencing both difficulty hearing and tinnitus); Chesterfield Family Clinic Treatment Reports dated in September 2002, October 2002, December 2002, and August 2004 (reflecting that the Veteran's hearing was evaluated as "grossly intact").  In this regard, the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to concussive and traumatic noise due to aircrafts and gunfire and the onset of decreased hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, because in-service hazardous noise exposure has been established by virtue of the Veteran's Military Occupational Specialty (MOS) as an aircraft electrical system technician, because the Veteran asserts that his hearing pathology began during his active service and has continued since that time, and given the insufficiency of the October 2012 VA audiological examination, a new examination and opinion must be provided that takes this information into account and provides a clear, complete, and accurate explanation.  See Barr, 21 Vet. App. at 312.    

Finally, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since September 2012 associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, obtaining a complete medical history of the Veteran's claimed conditions, and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of his in-service noise exposure, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).

In providing this opinion, the examiner should consider and address the Veteran's complaints of continuity of hearing loss and tinnitus symptoms since service and any post-service medical evidence concerning his hearing.  See, e.g., October 5, 2005 Consultation Report of R.M., M.D. (reflecting that the Veteran specifically denied experiencing both difficulty hearing and tinnitus); Chesterfield Family Clinic Treatment Reports dated in September 2002, October 2002, December 2002, and August 2004 (reflecting that the Veteran's hearing was evaluated as "grossly intact").  

The examiner should also discuss the results of the Veteran's September 1964 entry examination and his September 1968 separation evaluation, and state the significance of any identified puretone threshold shift.  In this regard, the examiner should note that audiometric results dated prior to November 1967 must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units for proper comparison, as shown in the body of this remand above. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete explanation for the opinion reached. 

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA audiological examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  After completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




